PER CURIAM:
Marco A. Nunez appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed in part pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nunez v. Atkinson, 4:13-cv-02744-TMC (D.S.C. June 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED. .